Exhibit 10.6
 
COPY NON-DISCLOSURE, ASSIGNMENT OF INVENTIONS,
NON-SOLICITATION AND NON-COMPETE AGREEMENT
 
THIS AGREEMENT, dated as of January 31, 2014 is made by and between Relmada
Therapeutics, Inc., a Delaware corporation (the "Company") whose mailing address
is 501 Fifth Avenue, Suite 300, New York, NY 10017 and Eliseo Salinas, MD
("Employee"), residing at 39 Union Avenue, Bala Cynwyd, PA 19004.
 
BACKGROUND
 
WHEREAS, Employee is commencing employment with the Company pursuant to that
certain Employment Agreement executed by and between the Company and Employee on
the date hereof (the "Employment Agreement");
 
WHEREAS, the Company wishes to enter into this Non-Disclosure, Assignment of
Inventions, Non-Solicitation and Non-Compete Agreement (this "Agreement") with
Employee to protect the Company's competitive position and to ensure the
continued ownership and protection of the confidential and proprietary
information of the Company and others with whom the Company does business and to
avoid the solicitation by Employee of the Company's customers, vendors,
collaborators and other employees;
 
WHEREAS, Employee recognizes the Company's need for this Agreement to protect
the Company's competitive position and to ensure the continued ownership and
protection of the confidential and proprietary information of the Company, its
Affiliates (as such term is defined below) and third parties; and
 
WHEREAS, as a condition of the Employment Agreement, Employee has agreed to the
terms and conditions of, and has agreed to enter into, this Agreement.
 
NOW, THEREFORE, in consideration for the Company's execution of the Employment
Agreement and to provide Employee with Confidential Information (as such teen is
defined below), as well as other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby agree as follows:
 

 
1.
Scope. Any references in this Agreement regarding Employee's duties and
obligations to the Company (including, but not limited to, obligations related
to confidentiality, assignment of inventions and work product, non-solicitation
and non-competition) include Employee's obligation to the Company's affiliated
entities, which includes the Company's parent and subsidiary corporations and
business entities, if any, and any corporation or other business entity owned or
controlled by the Company or under common ownership or control with the Company
(each an "Affiliate" and collectively, the "Affiliates"). Employee also
understands that if he is assigned to perform any work or duties with or for the
Affiliates, this Agreement shall apply. The word "cessation" in this Agreement
refers to the ending of Employee's employment with the Company for any reason or
for no reason at all, including but not limited to resignation, termination for
cause, termination without cause and termination for good reason to be
satisfied.

 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 

 
2.
Protection of Confidential Information.

 

 
(a)
"Confidential Information" means information disclosed to Employee or known by
Employee (including information conceived, originated, discovered, or developed
in whole or in part by Employee), about the Company and/or the Company's
business, products, processes, and services, including but not limited to
information relating to research, development, data, experimental work,
innovations, ideas, improvements, concepts, inventions (including Inventions as
such term is defined below), computer programs, designs, engineering data,
formulas, systems, intellectual property, sketches, blueprints, flow charts,
technology, routines, algorithms, source and object codes, know-how, products
and services under development, pricing and pricing strategies, business plans,
marketing and selling strategies, servicing, purchasing, accounting,
engineering, cost and costing strategies, sources of supply, information about
customers and/or suppliers, information related to contracts, customer lists,
customer requirements, techniques, business methods or practices, operations,
financial information, business forecasts, information related to computer
hardware, software, operating systems or the like, training and training
programs, prospective business opportunities, and any other information which
the Company is under an obligation to keep confidential. The parties hereby
agree that the following shall not be considered Confidential Information
subject to this Agreement: (i) information which prior to the time of disclosure
by Company is in the public domain; (ii) information which, after disclosure by
Company becomes part of the public domain by publication or otherwise, provided
that such publication is not in n violation of this Agreement or any other
confidentiality agreement; or (iii) information which Employee is compelled to
disclose by a court or other tribunal of competent jurisdiction, provided
however, that in such case Employee shall immediately give notice to the Company
to enable the Company to exercise its legal rights to prevent and/or limit such
disclosure. In any event, Employee shall disclose only that portion of the
Confidential Information that, in the opinion of the Company's legal counsel, is
legally required to be disclosed and will exercise reasonable efforts to ensure
that any such information so disclosed will be accorded confidential treatment
by said court or tribunal.

 

 
(b)
Employee acknowledges that all Confidential Information is, and for all times
after the cessation of Employee's employment shall remain, the property of the
Company. Employee agrees that he shall not directly or indirectly use,
disseminate or disclose any Confidential Information without having first
obtained written permission from the Company to do so whether during Employee's
employment or after termination of such employment, except as shall be necessary
in the ordinary course of performing his duties as an employee of the Company in
accordance with the Employment Agreement.

 

 
(c)
Employee shall comply with any additional policies, rules and procedures
established by Company from time to time for the protection of any Confidential
Information.

 

 
3.
Conflicts. Employee represents and warrants that his employment or engagement by
the Company and the execution and delivery of this Agreement and compliance with
all the terms of this Agreement do not and will not breach any written or oral
agreement Employee has entered into relating to intellectual property,
noncompetition or otherwise. Employee shall not enter into any written or oral
agreement in conflict with this Agreement. Moreover, without limiting the
generality of the provisions of the Employment Agreement requiring him to devote
full-time efforts to his duties under such Employment Agreement, during the
period of Employee's employment by the Company, Employee shall not, without the
Company's prior written consent, directly or indirectly, engage in any
employment, consulting or activity (other than Employee's employment with the
Company) relating to any line of business in which theCompany is now engaged, is
engaged at such time or is considering, expects or plans to be engaged or which
would otherwise conflict with his employment obligations to the Company.
Further, Employee shall abide by any policy concerning conflicts of interest
that the Company may from time to time have in effect.

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
In keeping with Employee's fiduciary duties to the Company, Employee agrees that
while employed by the Company he shall not, acting alone or in conjunction with
others, directly or indirectly, become involved in a conflict of interest or,
upon discovery thereof, allow such a conflict to continue. Moreover, Employee
agrees that he shall immediately disclose to the Company any facts which might
involve any reasonable possibility of a conflict of interest. It is agreed that
any direct or indirect interest, connection with, or benefit from any outside
activities, where such interest might in any way adversely affect the Company,
involves a possible conflict of interest. Circumstances in which a conflict of
interest on the part of Employee might arise, and which must be reported
immediately by Employee to the Company, include, but are not limited to, the
following:
 
·        ownership of a material interest in any supplier, contractor,
subcontractor, customer, or other entity with which the Company does business;
·        acting in any capacity, including director, officer, partner,
consultant, employee, distributor, agent, or the like for a supplier,
contractor, subcontractor, customer, or other entity with which the Company does
business;
·        accepting, directly or indirectly, payment, service, or loans from a
supplier, contractor, subcontractor, customer, or other entity with which the
Employee does business, including, but not limited to, gifts, trips,
entertainment, or other favors of more than a nominal value;
·        misuse of the Company's information or facilities to which Employee has
access in a manner which will be detrimental to the Employee's interest, such as
utilization for Employee's own benefit of know-how, inventions, or information
developed through the Employee's business activities;
·        disclosure or other misuse of information of any kind obtained through
Employee's connection with the Company;
·        appropriation by Employee or the diversion to others, directly or
indirectly, of any business opportunity in which it is known or could reasonably
be anticipated that the Company would be interested; and
·        the ownership, directly or indirectly, of a material interest in an
enterprise in competition with the Company, or acting as an owner, director,
principal, officer, partner, consultant, employee, agent, servant, or otherwise
of any enterprise which is in competition with the Company.
 

 
4.
Disclosure of Inventions. Employee shall promptly disclose orally and in writing
to the Company any and all inventions, discoveries, improvements, works,
developments, data, works of authorship, documentation, modifications, designs,
trade secrets, formulae, techniques, processes and know-how, whether or not
subject to protection under patent, copyright, trademark or any other
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademarks or similar statutes or
subject to analogous protection) and whether or not reduced to practice, which
Employee, either alone or jointly with others, conceives, creates, discovers,
invents or reduces to practice during the period of his employment with the
Company and which (i) relate to or result from the business, work, research or
investigation of the Company or any Affiliate, or any business, work, research
or investigation which the Company or any Affiliate is considering or expects or
plans to be engaged in, (ii) results from tasks or duties assigned to Employee
by the Company or Employee's performance of his obligations under the Employment
Agreement, or (iii) results from the use of the Company's premises or property
whether tangible or intangible, owned, leased or contracted for by the Company
(collectively referred to as "Inventions").

 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 

 
5.
Assignment of Inventions.

 

 
(a)
All work and work product of any type or description created by Employee, both
past and future, during his employment with the Company shall be and remain
exclusively the property of the Company, and is a "work made for hire" for the
benefit of the Company. The Company may file applications to register copyrights
as author thereof as well as any and all other ownership and intellectual
property rights. Employee hereby assigns to the Company all rights, including,
without limitation, all copyrights throughout the world, including all renewals
and extensions thereof, in and to all copyrightable works as created by
Employee, both past and future, during his employment by the Company.

 

 
(b)
Employee acknowledges and agrees that all Inventions shall be the sole property
of the Company or any other person or entity designated by the Company (the
"Designee"), and Employee hereby assigns to the Company or the Designee
Employee's entire right, title and interest in all Inventions.

 

 
(c)
Employee shall, at the Company's expense assist the Company or the Designee to
apply for, obtain, register and from time to time enforce any patent, copyright,
trademark or other property right with respect to the Inventions in any and all
countries and when so obtained or vested, to renew and restore the same. To that
end, by way of illustration but not limitation, Employee shall testify in any
suit or any other proceeding involving any Invention and execute all documents
which the Company or the Designee reasonably determines to be necessary or
convenient for use in applying for and obtaining any patent, copyright,
trademark or other intellectual property protection thereon for the Company or
the Designee. Employee's obligation to assist the Company or the Designee in
obtaining, maintaining and enforcing patent, copyright, trademark and other
intellectual property rights for the Inventions shall continue beyond the
cessation of his employment by the Company, but the Company or the Designee
shall compensate Employee for reasonable time off work or lost wages at a
reasonable rate established in good faith by the Company or the Designee for
such purpose (after such cessation of employment with the Company) for time
actually spent by Employee at the Company's or the Designee's request on such
assistance.

 

 
(d)
If the Company is unable, after reasonable effort, to secure Employee's
signature as required by this Section 5 on any application for patent,
copyright, trademark or other analogous registration or other documents
regarding any legal protection relating to an Invention, whether because of
Employee's physical or mental incapacity or for any other reason whatsoever,
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney-in-fact, to act for and
in Employee's behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by Employee.

 

 
6.
Reserved.

 

 
7.
Non-Solicitation of Customers and Suppliers. During the period of Employee's
employment with the Company and for three (3) years after cessation of his
employment with the Company, Employee shall not, directly or indirectly, alone
or as a founder, partner, officer, director, employee, consultant, joint
venturer, lender, stockholder or investor of any entity, divert OT attempt to
divert any person, concern or entity, which is furnished services by or
furnishes services to the Company, from doing business with the Company or
otherwise to change its relationship with the Company, or induce or attempt to
induce any customer or supplier of, or joint venturer with, the Company to cease
being a customer or supplier of, or joint venturer with, the Company or
othelwise to change its relationship with the Company.

 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 

 
8.
Non-Solicitation and Non-Hire of Employees. During Employee's employment with
the Company and for two years after cessation of his employment with the
Company, Employee shall not, directly or indirectly, alone or as a founder,
partner, officer, director, employee, consultant, joint venturer, lender,
stockholder or investor of any entity, solicit or induce any employee or
consultant of the Company to leave his or her service with the Company, or
assist in any manner in the recruitment or hiring of any such person.

 

 
9.
Non-Disparagement. Employee agrees that he shall not, at any time, whether
during or after cessation of Employee's employment with the Company, make or
publish any statement (orally or in writing) that libels, slanders, disparages
or otherwise defaces the goodwill or reputation (whether or not such
disparagement legally constitutes libel or slander) of the Company (or any of
its Affiliates, or its other officers, managers, directors, partners or
investment professionals).

 

 
10.
Competitive Protection. Employee fully understands and realizes that the
confidentiality, assignment and non-solicitation, and other terms and conditions
of this Agreement shall bind and obligate Employee as described in this
Agreement.

 

 
11.
Severability. Each Section and the subparts of each Section herein shall be
treated as separate and independent clauses, and the unenforceability of any one
clause shall in no way impair the enforceability of any of the other clauses of
this Agreement Moreover, if one or more of the clauses contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such clause or
clauses shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be coextensive with the maximum restrictions
enforceable by the applicable law as it shall then appear. The language of all
parts of this Agreement shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against either of the parties.

 

 
12.
Survival. All obligations, duties, rights, remedies, express representations or
other provisions required to give force and effect to this Agreement, or made in
or given in this Agreement, which have accrued prior to cessation of Employee's
employment with the Company, shall survive the cessation of Employee's
employment with the Company and shall continue and remain in full force and
effect in accordance with their respective terms, except where limited to the
duration expressly stated therein.

 

 
13.
Binding Agreement; Entire Agreement; Assignment; Binding Nature. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors, heirs (in the case of the Employee) and assigns of the
parties hereto. This Agreement, along with the Employment Agreement between the
Company and Employee of even date herewith, expresses the entire agreement
between the Company and Employee with respect to the subject matter hereof and
supersedes any and all prior agreements, letters of intent and understandings
between the parties, and any and all promises, statements, and representations
made by either party to the other concerning the subject matter hereof and the
terms applicable hereto, except for any existing confidentiality or employment
agreement between the parties. No rights or obligations of Employee under this
Agreement may be assigned or transferred by Employee without the prior written
consent of the Company, and any attempted assignment without such consent shall
be null and void.

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 

 
14.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to the
principles of conflict of laws thereof

 

 
15.
Notices. Any notice which a party is required or may desire to give pursuant to
this Agreement shall be given in writing by personal delivery, by telex,
telegram or telecopy, by registered or certified mail, return receipt requested,
postage prepaid, or by overnight courier, addressed to Employee at his address
of record with the Company and addressed to the Company at its principal office,
or at such other place as either party may from time to time designate in
writing. Any notice personally delivered shall be deemed received when given, or
if given by telex, telegram, telecopy or overnight courier shall be deemed
received on the next business day and any notice mailed shall be deemed received
on the third business day thereafter.

 

 
16.
Waiver. Except as set forth herein, no delay or omission to exercise any right,
power or remedy accruing to any party shall impair any such right, power or
remedy or shall be construed to be a waiver of or an acquiescence to any breach
hereof. No waiver by either party of any breach by the other party of any
condition or provision contained in this Agreement to be performed by such other
party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by Employee and the Company.

 

 
17.
Gender Etc. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
indicates is appropriate.

 

 
18.
Amendments and Modifications. This Agreement may not be amended or modified
other than an agreement in writing signed by both of the parties.

 

 
19.
Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part nor to affect the
meaning of this Agreement.

 
IN WITNESS WHEREOF, Employee does hereby execute this Non-Disclosure, Assignment
of inventions, Non-Solicitation and Non-Compete Agreement on the date first
above written.
 

EMPLOYEE       RELMADA THERAPEUTICS, INC.            
/s/ Eliseo Salinas
   
/s/ Sandesh Seth
 
Name:  Eliseo Salinas   
   
Name:  Sandesh Seth
       
 
  31 January 2014    
2/3/14
 

 
 
Page 6 of 6

--------------------------------------------------------------------------------